Citation Nr: 1416991	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral knee disability, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for bilateral knee osteoarthritis.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in February 2012.  A copy of the transcript has been associated with the record.


FINDING OF FACT

A chronic knee disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; knee arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral knee disability, including arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Board finds that the VA examination in August 2011 and the subsequent addendum opinion provided in October 2011 are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in February 2012. In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the claim for service connection, and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

In his September 2010 notice of disagreement, the Veteran contended that his bilateral knee disability was connected to service, but that symptoms did not appear until approximately 10 years after his discharge.  He indicated that rigorous training and road marching put stress on his knees, and that his knees have worsened since active duty.

At his hearing, the Veteran alleged that bilateral knee pain began shortly after basic training, and continued intermittently throughout his active duty, based on the level of activity.  He did not recall a specific visit for treatment while in service, but he reported that his knees did exhibit some pain, along with the shins and the feet. He noted that his pain did not increase following service, but that his knees became painful over time.
 
A March 1989 service treatment record shows that the Veteran reported that pain has been present for two weeks in his knees and shins.  He indicated that the pain increased with running.  There was no direct trauma.  The examiner noted that he Veteran had tenderness in the mid-tibial area, and assessed stress reaction.  In May 1989, the Veteran reported shin splints of six months duration.  In July 1989, the Veteran reported ongoing pain in his knees and shins.  He was assessed with shin splints.  There are no other service treatment records that reflect reports of knee pain or a diagnosis of a knee disorder.  His separation Report of Medical Examination reflects normal lower extremities.  On his separation Report of Medical History, the Veteran denied having or having had a "trick" or locked knee, bone, joint or other deformity, or arthritis, rheumatism, or bursitis.  

Private medical records dated in July 2003 and January 2004 from R.G.S., D.P.M reflect the Veteran's treatment for his bilateral foot disorders.  These records reflect that the Veteran had pronation in his gait, which improved once he was provided with orthotics.

Private medical records from K.G., M.D. show that the Veteran was initially seen in January 2009, in order to establish care.  He reported that he wore inserts for flat feet.  The private physician noted that this caused pain in his knees, as well, and referred the Veteran for X-rays, based on his reports of years of pain and grinding in his knee.  The X-rays revealed mild changes of osteoarthritis of both knees with a suggestion of a small left knee joint effusion.  He was seen in April 2009 for follow up treatment.  His gait was smooth with regular rhythm and symmetrical stride length.  It was recommended that the Veteran take part in physical therapy.  In August 2010, the Veteran reported that he did not have joint pain.

The Veteran submitted a letter from his private physician in May 2011, noting the Veteran's in-service complaints of knee pain, and finding that these records "clearly show that his joint pains can be related to his military service."  With regard to the relationship between the Veteran's service-connected pes planus and his bilateral knee osteoarthritis, the private physician found that it was reasonable to assume that pes planus would significantly aggravate, or even cause, degenerative arthritis.  The examiner opined that there was a definite link between the Veteran's arthritis aches and pains, his pes planus and his military service.  He requested that a review of the Veteran's records be undertaken to determine whether there was a relationship between his arthritis, pes planus, and military service, and concluded that it was quite clear that they were related.

The Veteran was afforded a VA examination in August 2011.  He reported that he had knee pain in service, without injury.  He indicated that, while in service, his shins were worse than his knees, and he did not want to complain about his knee pain at that time.  He began seeking treatment beginning in 2007 and 2008 for his feet as well as his knees.  The examiner noted that the Veteran was never given a diagnosis for a knee disorder while in service.  She noted that, while one could say the rigors of military training could potentially provide an environment for bilateral knee arthritis or traumatic arthritis to occur, an individual would need to have significant injuries and pain at the time of the insult to the joint itself.  While the Veteran did complain of knee pain on a few occasions during service, this did not appear to be a chronic ongoing problem as he never actually got a diagnosis for his knee complaints.  The examiner concluded that his absence of complaints would weigh against having a significant enough knee problems to cause arthritis.    

In terms of the Veteran's pes planus causing his knee arthritis, the examiner noted that there had been multiple studies as to pes planus causing other lower extremity issues.  However, the examiner could not find in the literature where knee arthritis was found to be caused by pes planus.  She acknowledged that, while one could say that it may make sense that a certain condition could be from change in gait or pronation from a certain condition, a review of the medical literature would be necessary to determine causation, and she was unable to find evidence in literature for pes planus as a causative factor for knee arthritis.

As such, the examiner concluded that it was less likely as not that the Veteran's bilateral knee osteoarthritis was the result of the rigors of military training or secondary to his service-connected pes planus.

The Veteran submitted statements printed from several medical websites in support of his claim.  The Board notes that the URL addresses listed by the Veteran are, in many cases, no longer valid; however, the Board considers these statements to be competent evidence, as it appears that the Veteran copied the material from the literature as it was written on the internet at the time. 

The Veteran's claims file was provided to a VA examiner in October 2011 for review of these references and additional opinion with regard to whether the Veteran's bilateral knee osteoarthritis was secondary to his service-connected pes planus.  

The examiner noted that the first reference was from a PubMed medical encyclopedia, and was a general introduction to osteoarthritis as a whole that included a statement that the cause of osteoarthritis was unknown, but that it was mainly related to aging, with symptoms appearing in middle age.  The examiner found that there was no indication other than "long term overuse at work or in sports can lead to osteoarthritis" that described the Veteran's contention of his feet causing his bilateral knee disability.

The examiner found that the next reference, which was a definition of pes planus from the VA in Canada, was a general definition and report on pes planus itself, which did not describe any sequelae such as development of arthritis of the joints above the level of the ankle or foot. 

The next reference, from a website called footandanklehealth.com, was a public teaching website with regard to complications of flat feet.  The examiner acknowledged that the generic list of complications included knee pain, but that it was not specific to the development of osteoarthritis and did not provide any rationale as to how flat feet causes knee pain. 

The Veteran also referenced WebMD and bone disorders that affect the joints, and that pes planus is a bone disorder.  However, the examiner concluded that this did not actually give any further explanation for a causative link between knee osteoarthritis and pes planus.  

The Veteran also provided information from EHealthMD.com, joint injury and overuse, with continued wear and tear and osteoarthritis.  The examiner found that, as there was no indication in the claims file that the Veteran actually suffered direct injury to his knees, this article did not apply to the Veteran's issue.  

The Veteran referenced jointpainexpert.net, in regard to the cause of arthritis.  The website included a statement that among all causes of osteoarthritis, age is the most important factor.  Below the age of 40, this disease is rare; however, beyond the age of 40, the prevalence in incidence of this disease raises with increasing age.  The Veteran included a statement that his age was 43, and that his most severe knee pain occurred around the age of 36 with earlier signs present.  The examiner concluded that the Veteran mistook knee pain for x-ray evidence of osteoarthritis, and that the arthritis seen in 2009 was a mild arthritis.

Finally, the Veteran referenced knee arthritis from a Wikipedia article that included reference to a study of Army recruits.  However, the examiner noted that the article did not actually give reference to the study, and that it was unclear whether this was a double blind study whether it was randomized, or if there was a control group.  The examiner concluded that, as such, he did not know the strength of the study.

The examiner noted that the Veteran's case did include some risk factors, such as the rough marching and running in service, causing stress and strain upon his knees, and the continued pes planus after service.  The examiner noted that the previous examiner found that the Veteran had a normal gait, which would negate any potential cause of knee osteoarthritis from an abnormal gait.  The examiner also found that the Veteran's knee X-rays did not show any accelerated arthritis that would be consistent with trauma or degeneration beyond the natural progression of aging.  In this case, the examiner concluded that the Veteran's X-ray findings were consistent with his age.  There was no evidence in the Veteran's service treatment records of any acute or chronic injuries consistent with a direct causal relationship  to his current mild patellar osteoarthritis and mild medial compartment narrowing.  The examiner acknowledged that knee osteoarthritis could develop in the absence of known risk factors, and that the absence of risk factors does not imply that in individual will not develop the disease, only that the individual who has risk factors for a certain disease has an elevated risk of developing that disease.

The examiner opined that the Veteran's mild degenerative arthritis was consistent with his age, and that his age would be the most consistent and medically probable explanation for the development of his osteoarthritis.  He concluded that, in the absence of any gait abnormality and/or complaints of knee pain either during service or over the years of treatment for his feet, his bilateral osteoarthritis of the knees was not at least as likely as not caused by pes planus.

With regard to the private physician's opinion, the VA examiner found that the rationale provided did not "hold up" when reviewed in the context of the records and the current medical literature.  

Analysis

The medical evidence of record clearly shows that the Veteran has a current diagnosis of bilateral osteoarthritis of the knees, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his bilateral osteoarthritis of the knees to service.  

The Veteran reported that he began having knee pain in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Knee pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his knee pain.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of in-service knee pain are credible, given the fact that his service treatment records reflect intermittent reports of knee pain.  However, at the time of separation, the Veteran denied any problems with his knees.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Veteran has provided written statements and testified to the fact that he did not have ongoing knee pain following service, but that his knee pain began approximately 10 years after his discharge.  This is supported by the lack of medical evidence showing treatment until 2009 for the Veteran's knees.  The Board does not find credible lay evidence of continuity of knee symptomatology since service.  

The Board notes that arthritis is a chronic disease under 38 C.F.R. § 3.307 and 3.309, and therefore, service connection could be warranted if the evidence reflected that it manifested to a compensable degree within a year of the Veteran's discharge in June 1991, or if the evidence reflected ongoing symptoms since service.  Savage, Walker.  However, in this case, there is no evidence, and the Veteran has not contended, that knee pain has been chronic since service, or that his bilateral knee osteoarthritis manifested for many years after service.  As such, service connection is not warranted on this basis.

There are conflicting medical opinions in the record with regard to whether the Veteran's in-service activity caused his current bilateral knee osteoarthritis.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In the May 2011 letter, the Veteran's private physician found that the Veteran's in-service complaints of knee pain clearly linked his current joint pains to service.  However, this opinion is not probative to the issue of whether the Veteran's bilateral knee osteoarthritis is related to service, for the following reasons.  The private physician did not address the absence of symptoms at discharge or for many years after service.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In addition, the physician merely noted that the evidence shows that his joint pain is related to service, without providing an opinion or rationale as to why his osteoarthritis, specifically, is related to service.  A medical opinion must support its conclusions with analysis, and must describe the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet.App. 120, 123-124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

On the other hand, the VA examiners opined that it was less likely as not that the Veteran's bilateral knee osteoarthritis was related to service.  They indicated that, for a finding that the Veteran's in-service activity and knee pain to be related to his current bilateral knee osteoarthritis, the in-service evidence would need to show that the Veteran had significant or acute pain or injury while on active duty.  However, both VA examiners noted that the Veteran did not report such symptoms while in service.  In fact, the Veteran himself has asserted that his in-service knee pain was intermittent and not severe enough to report, especially in comparison to the pain associated with his pes planus.

The Board finds that the VA opinions, as they are based on an accurate and thorough review of the Veteran's history and provide a clinical rationale for their findings, are most probative to the issue of whether the Veteran's bilateral knee osteoarthritis is related directly to service. 

The Veteran has also contended that his bilateral knee osteoarthritis is secondary to his service-connected pes planus.  However, the Board finds that the evidence does not support such a conclusion.

The Veteran's private physician opined that it was "reasonable to assume" that pes planus would cause or aggravate knee osteoarthritis, and that there was a "definite link" between his arthritis, pes planus, and military service.  However, this opinion did not include any rationale for these findings.  In addition, the examiner did not provide any history with regard to the severity of the Veteran's pes planus, or any affect it may have had on his gait and how that would cause his bilateral knee osteoarthritis.  Stefl, Nieves-Rodriguez.

The October 2011 VA examiner, in contrast, addressed the fact that the Veteran's service-connected pes planus did not cause any abnormalities in the Veteran's gait, and therefore found that it was unlikely that the Veteran's pes planus caused his bilateral knee osteoarthritis.  In terms of aggravation, the VA examiner found that the evidence of record did not reflect any accelerated arthritis that would indicate degeneration beyong the natural progression associated with aging.  As this opinion included an accurate assessment of the Veteran's overall symptom history, including that associated with his service-connected pes planus, and a rationale providing an explanation as to why the Veteran's bilateral knee osteoarthritis has not been caused or aggravated by his service-connected pes planus, this opinion is most probative to this issue. 

With regard to the material submitted by the Veteran from various internet websites, the Board notes that competent medical evidence includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  See Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)). In order to establish service connection by means of such treatise (textbook or article) evidence it must 'not simply provide speculative generic statements not relevant to the Veteran's claim.' See Wallin v. West, 11 Vet. App. 509 514 (1998). Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. See Sacks v. West, 11 Vet. App. 314, 317 (1998). In this case, however, even if the statements quoted from the internet were considered medical articles or treatises, the VA examiner asked to review these reports did not find that they supported the Veteran's case.  Moreover, the information contained in these statements is general in nature and does not specifically discuss the Veteran's case. Therefore, although the Board has no reason to doubt the veracity of the statements, WebMD report, the Board affords them little probative value, and finds that the information does not establish that the Veteran's bilateral knee osteoarthritis is related to service.

To the extent that the lay statements by the Veteran with regard to causation can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between his activity in service or his service-connected pes planus, and his current bilateral knee osteoarthritis  to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, while the Veteran is competent to describe his knee pain, the Board accords his statements regarding the etiology of his bilateral knee osteoarthritis little probative value as he is not competent to opine on such a complex medical question.  

As such, the Board finds that service connection for right and left knee osteoarthritis is not warranted, on a direct, presumptive, or secondary basis.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection right and left knee osteoarthritis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER
	
Service connection for bilateral knee disability, including arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


